      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 1 of 16 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                    Case No.

 LENORA RICE, on behalf of herself and              CLASS ACTION COMPLAINT FOR:
 other persons similarly situated,
                                                        1. Violations of the Telephone
 Plaintiff,                                                Consumer Protection Act;

 v.                                                     2. Violations of the Illinois Consumer
                                                           Fraud Act;
 SAKS FIFTH AVENUE LLC,
                                                        3. Violations of the Illinois Prizes and
 Defendant.                                                Gifts Act.

                                                    JURY TRIAL DEMANDED


       Plaintiff Lenora Rice brings this class action complaint and demand for jury trial against

Defendant Saks Fifth Avenue LLC to stop its practice of making unlawful and deceptive text

message solicitations to consumers’ cellular telephones and to obtain redress for all persons injured

by that conduct. Plaintiff alleges as follows upon personal knowledge, and, as to all other matters,

upon information and belief, including investigation conducted by her attorneys.

                                  NATURE OF THE ACTION

       1.      Defendant Saks Fifth Avenue LLC is the company behind the popular chain of

retail clothing stores named “Saks Fifth Avenue.”

       2.      In order to solicit more business, Defendant sends unlawful telemarketing and/or

advertising text messages to thousands of consumers’ cellular telephones nationwide.

       3.      Defendant does not obtain the required consent from such consumers to make such

text message calls and, therefore, repeatedly violates the Telephone Consumer Protection Act, 47

U.S.C. § 227 (“TCPA”). Defendant also violates the TCPA by failing to provide in every text

message advertisement an automated mechanism to opt out of receiving such messages.
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 2 of 16 PageID #:2



       4.      In order to make the unauthorized phone calls at issue in this case, Defendant duped

consumers into agreeing to receive those calls. In so doing, Defendant made material

misrepresentations to consumers and intended consumers to rely on those misrepresentations.

Because these misrepresentations caused the Plaintiff and class members actual harm, Defendant

violated the Illinois Consumer Fraud Act, 815 ILCS 505/1, et seq. (“ICFA”).

       5.      In the course of making the unauthorized phone calls at issue in this case, Defendant

offered consumers entry into a “contest” for free Saks merchandise. In so doing, Defendant did

not provide any consumer with the odds of winning its “contest.” As a result, many consumers

(including Plaintiff and class members) joined a “contest” that they otherwise would not have.

This omission by Defendant caused Plaintiff and class members loss, and so was a violation of the

Illinois Prizes and Gifts Act.

       6.      As a result of the foregoing violations of law, Plaintiff, on behalf of herself and the

putative class, seeks an injunction requiring Defendant to cease all unlawful text messaging

activities alleged in this Complaint, and an award of statutory damages to Plaintiff and the Class

for each such violation of law, together with costs and reasonable attorneys' fees.

                                             PARTIES

       7.      Plaintiff is a natural person and citizen of the State of Illinois.

       8.      Defendant Saks is a New York-based clothing and apparel company that does

business under the registered trade names “Saks Fifth Avenue,” “Saks OFF 5TH,” and “Saks Fifth

Avenue OFF 5TH.”

       9.      Defendant conducts business in Illinois and throughout the United States.




                                                   2
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 3 of 16 PageID #:3



                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 for Plaintiff's claims arising under the federal Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227, et seq. This Court also has supplemental jurisdiction over this action pursuant to

28 U.S.C. § 1367.

       11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b)-(c) and 1441(a)

because a substantial part of the events giving rise to the claim occurred in this District.

                          FACTS COMMON TO CLASS MEMBERS

       12.     In an effort to increase its profits and increase awareness among American

consumers of the Saks brand, Defendant undertakes a Text Telemarketing Campaign. The Text

Telemarketing Campaign involves texting subscribers a Saks-related advertisement every 2-3

days. The text advertisements are generally notices of sales promotions at Saks stores or other

“deals” on Saks merchandise. For example: “Save up to 60% off on select styles at the Designer

Sale! Check out deals at our stores starting 12/18.”

       13.     Defendant employs a misleading, deceptive, and fraudulent tactic for securing

subscribers to their Text Telemarketing Campaign: “Gift Card Contests.”

       14.     Defendant makes consumers aware of Gift Card Contests by displaying

advertisements on Saks’ websites.

       15.     These advertisements are extremely simple. Each consists of a short statement that

flashes on Saks’ websites. For example: “Win a $250 Saks Gift Card Text Gift To 75283.”

       16.     In fact, the Gift Card Contest is an intentionally misleading offer designed by

Defendant to “bait-and-switch” consumers into subscribing to Defendant’s Text Telemarketing

Campaign.




                                                  3
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 4 of 16 PageID #:4



       17.     After a consumer texts the Gift Card Contest keyword (e.g. “gift” in the above

example) to Defendant’s phone number, that consumer simultaneously receives two text messages

(the “Initiating Text Messages”) that are identical or substantially similar to the following:

               (1) Thanks for entering the Saks Text Alerts Sweepstakes! Details:

                   http://s5a.in/T0Yla5

               (2) Saks Text Alerts: You're Almost In! Reply Y to confirm opt-in. 3 automated

                   msgs/wk sent to this #. Consent is not a condition of purchase:

                   http://terms.s5a.in/

       18.     As shown above, the Initiating Text Messages are devoid of any mention of

“telemarketing” or “advertising.”

       19.     As shown above, the Initiating Text Messages imply a consumer’s entry to the Gift

Card Contest by referring to it as the “Saks Text Alerts Sweepstakes.” However Defendant’s

second, simultaneously sent message that also uses the “Saks Text Alerts” phrase as well the

phrase “you’re almost in!” suggests to consumers that were not yet, in fact, entered into the

contest.

       20.     Nowhere in the website advertisement for the Gift Card Contest (an exemplar of

which is found in Paragraph 15 of this complaint) is it made clear that the Gift Card Contest or

“Saks Text Alerts Sweepstakes” is distinct from Defendant’s Text Telemarketing Campaign, the

“Saks Text Alerts.”

       21.     Because they were not provided the proper disclaimers, and because of the

misleading language of the Initiating Text Messages, Plaintiff and class members were unaware

that by texting “y” in response to the Initiating Text Messages, they were not just entering to win

a gift card.




                                                  4
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 5 of 16 PageID #:5



       22.     By texting “y” in response to the Initiating Text Messages, Plaintiff and class

members immediately became enrolled in Defendant’s Text Telemarketing Campaign. And so

in reality, Defendant’s second, simultaneously sent message is an advertisement for Defendant’s

Text Telemarketing Campaign.

       23.     Additionally, after unknowingly becoming enrolled in Defendant’s Text

Telemarketing Campaign, Plaintiff and class members were never informed about the outcome

of the contest—which was the reason they texted to Defendant in the first place.

       24.     Defendant crafted the language in the Initiating Text Messages and the

advertisements for the Gift Card Offer to mislead consumers about what they were agreeing to so

that they could enroll more consumers into the Text Telemarketing Campaign.

       25.     Plaintiffs and class members manifested nothing more than their interest in a Saks

gift card when they texted the Gift Card Contest keyword to Defendant’s phone number.

       26.     Plaintiff and class members did not provide their prior express written consent to

receive Defendant’s advertising and/or telemarketing text messages.

       27.     Nor did Plaintiff and class members provide their prior express written consent to

receive Defendant’s text advertising its Text Telemarketing Campaign.

       28.     Defendant also repeatedly failed to disclose in each advertising/telemarketing text

message how to opt out of the Text Telemarketing Campaign. Because Defendant sends so many

texts to class members, it is common for class members to miss, delete or otherwise lose track of

the marginal number of text messages that provide instructions on how to escape the Text

Telemarketing Campaign. This is purposeful on the part of the Defendant, because it seeks to

disseminate as many text advertisements as possible to increase its bottom line.




                                                5
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 6 of 16 PageID #:6



       29.       The nature and quantity of the text messages sent by Defendant indicates that it

used an ATDS.

       30.       Specifically, Defendant sent thousands of text messages to class members from an

SMS number. Each message is written in an impersonal manner and does not address class

members by name.

       31.       The hardware and software used by Defendant to send these messages have the

capacity to store, produce, and/or dial random and sequential numbers, receive and/or store lists

of telephone numbers, and to dial such numbers en masse in an automated fashion without human

intervention. Defendant’s automated dialing equipment includes features substantially like a

predictive dialer, since it can send numerous text messages simultaneously (all without human

intervention).

       32.       Through its conduct, Defendant caused class members actual harm by sending the

unauthorized text messages at issue. Plaintiff and members of the class were not only subjected to

the nuisance that necessarily accompanies the receipt of unauthorized text messages, but also

because consumers frequently must pay their cell phone service providers for the receipt of such

text messages. Additionally, class members were harmed by the inconvenience and confusion

attendant to receiving ATDS messages that do not include opt-out directions.

       33.       Moreover, Plaintiff and members of the class suffered injuries in the form of

invasion of privacy and violations of their statutory rights, the monies paid to receive Defendant’s

unsolicited text messages, the diminished value and utility of their telephone equipment and

telephone subscription service (i.e. the value of such equipment and services is higher when

unencumbered by repeated and harassing text messages), the amount of time lost answering and

fielding unwanted telemarketing text messages, the wear and tear on their telephone equipment,




                                                 6
         Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 7 of 16 PageID #:7



the loss of battery (which becomes diminished with each incoming text message), the loss of

battery life (which has a finite number of charging cycles), and electricity costs required to

recharge their cellular phones.

          34.   The telemarketing and/or advertising text messages alleged herein are exclusively

made by Defendant. Defendant makes, sends or had made and/or sent on their behalf, the same (or

substantially the same) text message en masse to thousands of cellular telephone numbers.

          35.   Defendant were and are aware that the above-described text messages were being

sent on a widespread basis, and that the text messages were being sent to consumers who had not

provided prior express written consent to receive them.

          36.   Defendant also purposely failed to apprise Plaintiff and class members of the odds

of the “Saks Text Alerts Sweepstakes.”

          37.   Had Plaintiff and class members been made aware of the odds of the contest, they

would not have joined the contest.

          38.   The above factual allegations are true for Plaintiff Lenora Rice and members of the

class.

                                  PLAINTIFF LENORA RICE

          39.   On November 27, 2015 Ms. Rice sent the keyword “GIFT” from her cellular

telephone number ending in (“-2077”) to Defendant’s SMS number “75283” in hopes of

obtaining—by the plain terms of the Gift Card Contest—a gift card from Saks.

          40.   In response, Ms. Rice simultaneously received the following two consecutive text

messages at the “-0277” number from “75283”:

                Thanks for entering        the   Saks     Text   Alerts   Sweepstakes!     Details:
                http://s5a.in/T0Yla5




                                                 7
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 8 of 16 PageID #:8



               Saks Text Alerts: You're Almost In! Reply Y to confirm opt-in. 3 automated
               msgs/wk sent to this #. Consent is not a condition of purchase: http://terms.s5a.in/

       41.     Ms. Rice replied by texting “Y” from her “-0277” number to “75283” to confirm

her claim for the gift card. In response, Ms. Rice immediately received the following text message

at the “-0277” number from “75283”:

               Saks Text Alerts: Welcome! Up to 3 autodialed msgs/wk at this number. Text
               HELP for info, STOP to cancel. Msg&data rates may apply. T&C's:
               http://terms.s5a.in/

       42.     Ms. Rice texted the word “Entry” from her “-0277” number to “75283” to, again,

confirm her claim for the gift card. In response, Ms. Rice immediately received the following

message at the “-0277” number from “75283”:

               Saks Text Alerts: You sent an invalid response to the Saks Text Alerts short code.
               Text HELP for info, STOP to cancel. Msg&data rates may apply.

       43.     From November 30, 2015 to June 29, 2016, Ms. Rice received a total of 53 text

message advertisements at her “-0277” number. None of the text messages consisted of an alert or

other notification regarding her entry into Defendant’s sweepstakes.

       44.     Instead, all 53 text messages consisted of advertisements for Saks merchandise.

       45.     For example, on December 5, 2015, at approximately 12:02 PM, Defendant texted:

               Saks: ONE DAY, ONLINE ONLY: Take 10% OFF Sitewide! Use Code
               SAKS2015.

               Shop: http://s5a.in/70Xocn

       46.     On January 11, 2016, at approximately 4:02 PM, Defendant texted:

               Saks: Don't miss out...FINAL SALE is going strong! Save up to 70% on the
               season's most covetable pieces.

               Shop: http://s5a.in/O0vs3F

       47.     On February 10, 2016, at approximately 12:07 PM, Defendant texted:




                                                8
      Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 9 of 16 PageID #:9



               Saks: Discover the Spring Runway Collection from Gucci, featuring the LATEST
               shoes & handbags.

               Shop: http://s5a.in/10puwM

       48.     The remaining text messages sent by Defendant consisted solely of advertisements

promoting Saks products, similar to those above.

       49.     Out of the 53 advertisements she received, only 6 disclosed to Ms. Rice how to

discontinue further messages.

       50.     To the date of this filing, Ms. Rice has never received a “text alert” regarding the

“sweepstakes” she entered when she texted “GIFT” to “75283” in November of 2015.

                                CLASS ACTION ALLEGATIONS

       51.     Class Definitions: Plaintiff Lenora Rice brings this action on behalf of herself and

as a representative and member of three sub-classes defined as follows:

               The TCPA Class: All individuals in the United States whose cellular
               telephone number Defendant, or someone on Defendant’s behalf, texted in
               connection with Defendant’s Gift Card Offer promotions.

               The Illinois Consumer Fraud Class: All Illinois residents whose cellular
               telephone number Defendant, or someone on Defendant’s behalf, texted
               with a solicitation for Saks merchandise following that class members opt-
               in to Defendant’s Gift Card Offer promotion.

               The Prizes and Gifts Act Class: All Illinois residents who attempted to
               win Defendant’s Gift Card Offer.

       Excluded from the subclasses are: (1) any Judge or Magistrate presiding over this action

and members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,

predecessors, and any entity in which the Defendant or their parents have a controlling interest and

their current or former employees, officers and directors; (3) persons who properly execute and

file a timely request for exclusion from the Class; (4) persons whose claims in this matter have

been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and



                                                 9
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 10 of 16 PageID #:10



Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       52.     Numerosity: The exact number of the members of each subclass is unknown and

not available to Plaintiff at this time, but it is clear that individual joinder is impracticable. Upon

information and belief, Defendant solicited thousands of consumers who fall into the definition of

one or more subclasses.

       53.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the putative subclasses, and those questions predominate

over any questions that may affect individual class members. Common questions include, but are

not necessarily limited to the following:

               (a)     Whether Defendant’s conduct violated the TCPA;

               (b)     Whether Defendant sent text messages to Class Members using an ATDS,

                       as contemplated by the TCPA;

               (c)     Whether Defendant systematically sent advertising and/or telemarketing

                       text messages to Class Members who did not previously provide them with

                       prior express written consent to receive such text message calls;

               (d)     Whether Defendant sent advertising and/or telemarketing text messages to

                       Class Members that did not include opt-out instructions; and

               (e)     Whether Plaintiff and Class Members are entitled to treble damages based

                       on the willfulness of Defendant’s conduct.

               (f)     Whether Defendant’s conduct was deceptive under the Illinois Consumer

                       Fraud Act.




                                                  10
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 11 of 16 PageID #:11



               (g)     Whether Defendant intended for Plaintiff and Class Members to rely on

                       their deceptive conduct.

               (h)     Whether Defendant hosted a “contest” under the provisions of the Illinois

                       Prizes and Gifts Act.

               (i)     Whether Defendant disclosed the odds of their “contest” as required by the

                       Illinois Prizes and Gifts Act.

       54.     Typicality: Plaintiff’s claims are typical of the claims of other members of the

subclasses in that Plaintiff and class members sustained damages arising out of Defendant’s

uniform wrongful conduct and unsolicited text message calls.

       55.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the subclasses and has retained counsel competent and experienced in

complex litigation and class actions. Plaintiff’s claims are representative of the claims of the other

members of the subclasses. That is, Plaintiff and class members sustained damages as a result of

Defendant’s conduct and received substantially the same text messages. Plaintiff also has no

interests antagonistic to those of the subclasses, and Defendant have no defenses unique to

Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting this action on behalf

of the members of the subclasses and have the financial resources to do so. Neither Plaintiff nor

her counsel have any interest adverse to the subclasses.

       56.     Appropriateness: This class action is also appropriate for certification because

Defendant have acted or refused to act on grounds generally applicable to the subclasses as a

whole, thereby requiring the Court's imposition of uniform relief to ensure compatible standards

of conduct toward the members of the subclass and making final class-wide injunctive relief

appropriate. Defendant’s practices apply to and affect the members of the subclass uniformly, and




                                                  11
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 12 of 16 PageID #:12



Plaintiff's challenge of those practices hinges on Defendant’s conduct with respect to the subclass

as a whole, not on facts or law applicable only to Plaintiff. Additionally, the damages suffered by

individual class members will likely be small relative to the burden and expense of individual

prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would be

virtually impossible for class members to obtain effective relief from Defendant’s misconduct on

an individual basis. A class action provides the benefits of single adjudication, economies of scale,

and comprehensive supervision by a single court. Economies of time, effort, and expense will be

fostered and uniformity of decisions will be ensured.

       57.      Plaintiff reserves the right to revise the foregoing “Class Allegations” and “Class

Definitions” based on facts learned through additional investigation and in discovery.

                                           COUNT I
        (Violation of 47 U.S.C. § 227, et seq. – Telephone Consumer Protection Act)
                            (on behalf of Plaintiff and the Class)

       58.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       59.      To solicit consumers, Defendant sent unauthorized and unwanted advertising

and/or telemarketing text messages to Plaintiff and class members’ cellular telephones without

their prior express written consent.

       60.      Defendant sent the advertising and/or telemarketing text messages to Plaintiff and

class members’ cellular telephone numbers using equipment that had the capacity to store or

produce telephone numbers to be called using a random or sequential number generator, and/or

receive and store lists of phone numbers, and to dial such numbers en masse.

       61.      Defendant utilized equipment that sent the advertising and/or telemarketing text

messages to Plaintiff and other members of the putative class simultaneously and without human

intervention.




                                                  12
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 13 of 16 PageID #:13



       62.     Defendant took steps to physically place such text message calls and/or were so

involved in placing the calls as to be deemed to have initiated them.

       63.     By sending the advertising and/or telemarketing text messages to Plaintiff and class

members’ cellular telephones without prior express written consent and by utilizing an ATDS,

Defendant violated 47 U.S.C. § 227(b)(I)(A)(iii).

       64.     By failing to provide an automated, interactive voice and/or key press-activated

opt-out mechanism for Plaintiff and class members to make a do-not-call request, Defendant also

violated 47 U.S.C. § 64.1200(b)(3).

       65.     Because of Defendant’s unlawful conduct, Plaintiff and the members of the putative

class suffered actual damages and have also had their privacy rights adversely impacted. Plaintiff

and the class are therefore entitled to, among other things, a minimum of $500 in statutory damages

for each such violation under 47 U.S.C. § 227(b)(3)(B).

       66.     Because Defendant’s misconduct was willful and knowing, the Court should,

pursuant to 47 U.S.C. § 227(b)(3), treble the amount of statutory damages recoverable by the

Plaintiff and the other members of the putative class.

       67.     Additionally, as a result of Defendant unlawful conduct, Plaintiff and other class

members are entitled to an injunction under 47 U.S.C. § 227(b)(3)(A) to ensure that Defendant’s

violations of the TCPA do not continue into the future.

                                          COUNT II
          (Violation of 815 ILCS 505/1, et seq. – The Illinois Consumer Fraud Act)
             (on behalf of Plaintiff and the Illinois Consumer Fraud Act Class)

       68.     As alleged above, Defendant’s conduct in this case was deceptive.

       69.     Defendant concealed from Plaintiff and class members that they would receive

telemarketing messages by entering Defendant’s Gift Card Contest.




                                                13
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 14 of 16 PageID #:14



       70.       This concealment was not inadvertent, it was intentional. And Defendant intended

Plaintiff and class members to rely on the misrepresentation.

       71.       As pled above, the deception plainly occurred in the course of trade and commerce.

       72.       Class members suffered actual damages proximately caused by Defendant’s fraud,

in that (1) they incurred additional charges from their respective cell phone companies by virtue

of the unwanted messages; (2) their respective cell phones decreased in value, overall lifespan,

and battery life with each offending text message; (3) class members lost time out of their day and

their life (that can never be reclaimed) which is attendant to fielding, reading, and/or responding

to unwanted text messages; and (4) class members suffered irritation and inconvenience by virtue

of fielding, reading, and/or responding to unwanted text messages.

                                            COUNT III
             (Violation of 815 ILCS 525/1, et seq. – The Illinois Prizes and Gifts Act)
                (on behalf of Plaintiff and the Illinois Prizes and Gifts Act Class)

       73.       As alleged above, Defendant offers a “contest.”

       74.       This contest purportedly offered its entrants, including Plaintiff and class members,

a chance to win gift cards for Defendant’s merchandise.

       75.       Defendant never disclosed to class members the odds of the winning the contest.

       76.       Plaintiff and class members suffered a loss in that they received text messages on

their cellular phones that they otherwise would not have elected to receive had they had they known

the odds of Defendant’s contest.

       77.       The reception of the unwanted text messages constitutes a loss to Plaintiff and class

members because 1) they incurred additional charges from their respective cell phone companies

by virtue of the unwanted messages; (2) their respective cell phones decreased in value, overall

lifespan, and battery life with each offending text message; (3) class members lost time out of their




                                                  14
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 15 of 16 PageID #:15



day and their life (that can never be reclaimed) which is attendant to fielding, reading, and/or

responding to unwanted text messages; and (4) class members suffered irritation and

inconvenience by virtue of fielding, reading, and/or responding to unwanted text messages.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff Lenora Rice, individually and on behalf of the class, prays for

the following relief:

       (a)     An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(3),

appointing Plaintiff Lenora Rice as Class Representative and her attorneys as Class Counsel;

       (b)     Enter a judgment in favor of Plaintiff and the proposed class for all damages

available under the TCPA, including $500.00 per violation and up to $1,500.00 per violation if

Defendant willfully violated the TCPA;

       (c)     An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       (d)     A declaratory judgment that the telephone calling equipment utilized by Defendant

constitutes an automated telephone dialing system under the TCPA;

       (e)     A declaratory judgment that the Defendant’s conduct violates the Illinois Consumer

Fraud Act;

       (f)     A judgment awarding damages to Illinois Consumer Fraud Act class members;

       (g)     A declaratory judgment that the Defendant’s conduct violates the Illinois Prizes and

Gifts Act;

       (h)     A judgment awarding damages to the Illinois Prizes and Gifts Act class;

       (i)     An order requiring Defendant to disgorge any ill-gotten funds acquired as a result

of their unlawful telephone calling practices;




                                                 15
    Case: 1:18-cv-08255 Document #: 1 Filed: 12/17/18 Page 16 of 16 PageID #:16



       (j)     An injunction requiring Defendant to cease all unsolicited text message activities,

and otherwise protecting the interests of the Classes;

       (k)     Award Plaintiff and the class all expenses of this action, and requiring Defendant

to pay the costs and expenses of class notice and claims administration; and

       (l)     Such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands trial by jury on all issues for which a jury trial is allowed.

                                              Respectfully submitted:

                                              /s/ Jonathan Mille Kirkland
                                              ______________________________
                                              Roberto Luis Costales
                                              William H. Beaumont
                                              Jonathan Mille Kirkland
                                              BEAUMONT COSTALES LLC
                                              3151 W. 26th Street, Second Floor
                                              Chicago, Illinois 60623
                                              Telephone: (773) 831-8000
                                              Attorneys for Plaintiff Lenora Rice
                                              and the Proposed Class




                                                 16
